Case 0:15-cv-62278-KMW Document 172 Entered on FLSD Docket 03/26/2019 PageHH
                                                                           1 of 13
                 Case: 17-12281 Date Filed:
                                      (1 of 3)
                                            03/26/2019 Page: 1 of 1
                                                                                       Mar 26, 2019
                              UNITED STATES COURT OF APPEALS
                                 FOR THE ELEVENTH CIRCUIT                                                    MIAMI

                                 ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                               56 Forsyth Street, N.W.
                                               Atlanta, Georgia 30303

   David J. Smith                                                                      For rules and forms visit
   Clerk of Court                                                                      www.ca11.uscourts.gov


                                             March 26, 2019

    Clerk - Southern District of Florida
    U.S. District Court
    400 N MIAMI AVE
    MIAMI, FL 33128-1810

    Appeal Number: 17-12281-HH
    Case Style: George Amador v. Jones Lang LaSalle Americas
    District Court Docket No: 0:15-cv-62278-KMW

    Enclosed is the Bill of Costs.

    A copy of this letter, and the judgment form if noted above, but not a copy of the court's
    decision, is also being forwarded to counsel and pro se parties. A copy of the court's decision
    was previously forwarded to counsel and pro se parties on the date it was issued.

    The enclosed copy of the judgment is hereby issued as mandate of the court. The court's opinion
    was previously provided on the date of issuance.

    Sincerely,

    DAVID J. SMITH, Clerk of Court

    Reply to: Lois Tunstall
    Phone #: (404) 335-6191

    Enclosure(s)
                                                                         MDT-1 Letter Issuing Mandate
Case 0:15-cv-62278-KMW Document 172 Entered on FLSD Docket 03/26/2019 Page 2 of 13
                 Case: 17-12281 Date Filed:
                                      (2 of 3)
                                            03/26/2019 Page: 1 of 1


                              UNITED STATES COURT OF APPEALS
                                    For the Eleventh Circuit
                                        ______________

                                             No. 17-12281
                                            ______________

                                        District Court Docket No.
                                         0:15-cv-62278-KMW

    GEORGE AMADOR,

                                                       Plaintiff - Appellant,

    versus

    JONES LANG LASALLE AMERICAS, INC.,
    a Maryland corporation,

                                                Defendant - Appellee.
                          __________________________________________

                          Appeal from the United States District Court for the
                                     Southern District of Florida
                          __________________________________________

                                              JUDGMENT

    It is hereby ordered, adjudged, and decreed that the opinion issued on this date in this appeal is
    entered as the judgment of this Court.

                                      Entered: February 25, 2019
                            For the Court: DAVID J. SMITH, Clerk of Court
                                            By: Jeff R. Patch




   ISSUED AS MANDATE 03/26/2019
Case 0:15-cv-62278-KMW Document 172 Entered on FLSD Docket 03/26/2019 Page 3 of 13
                 Case: 17-12281 Date Filed:
                                      (2 of 12)
                                            02/25/2019 Page: 2 of 11


         Plaintiff-Appellant George Amador appeals from the jury’s verdict in favor

   of Defendant-Appellee Jones Lang LaSalle Americas, Inc. (“JLL”). Amador’s

   appeal challenges several evidentiary rulings, primarily the district court’s

   exclusion of the substance of JLL’s response to Amador’s charge of discrimination

   filed with the Equal Employment Opportunity Commission (“EEOC” or “the

   Commission”). Because we find that the district court did not abuse its discretion,

   we affirm.

                                    BACKGROUND

         JLL is a commercial real estate management company for which Amador

   worked for roughly twenty years. From 2012 to early 2014, Amador served as

   Global Energy and Sustainability Director for JLL’s account with HSBC. In April

   2014, the JLL employee responsible for its Citibank account in Latin America

   resigned abruptly. William Thummel, JLL’s Global Relationship Manager for the

   HSBC account, asked Amador to cover the Citibank account through a transition

   while maintaining his HSBC duties. Thummel felt Amador was a good candidate

   to lead the transition because of his ties to the client. Amador agreed and

   performed job tasks for both accounts.

         In June 2014, however, Thummel determined, based on conversations with

   the client, that the HSBC role could not be effectively completed on a part-time

   basis and sought to replace Amador so he could fully devote his time to the


                                             2
Case 0:15-cv-62278-KMW Document 172 Entered on FLSD Docket 03/26/2019 Page 4 of 13
                 Case: 17-12281 Date Filed:
                                      (3 of 12)
                                            02/25/2019 Page: 3 of 11


   Citibank transition. Thummel indicated that this change was merely a product of

   circumstance, not a fault of Amador’s. Patrick Kidd, JLL’s Global Operations

   Director on the HSBC account at the time, hired JLL employee Chandra

   Gopalaskrishnan to take over Amador’s HSBC role. Amador confirmed that he

   was informed of this decision—and that he would continue to lead the Citibank

   transition as his sole focus—in July 2014, but at no time did he contest the decision

   or petition to keep his job on the HSBC account.

         In the meantime, Amador continued to work on the Citibank account

   through approximately the end of September 2014. At that time, the transition of

   the Citibank account had completed and JLL notified Amador that he had until the

   end of the year to find employment within the company or face termination.

   Thummel was confident that Amador would find another role within JLL as it was

   quite common for JLL employees to frequently change roles and Amador was

   well-regarded within the company. Amador applied for three positions with JLL—

   including one he helped to design with the assistance of Michael Friedl, Director of

   Operations for Latin America—but did not receive offers. Ultimately, because he

   had not secured another position within JLL, Amador’s employment was

   terminated.

         Amador filed a charge of discrimination with the EEOC alleging both race

   and age discrimination. JLL’s in-house counsel, Rachel Barner, prepared a letter


                                            3
Case 0:15-cv-62278-KMW Document 172 Entered on FLSD Docket 03/26/2019 Page 5 of 13
                 Case: 17-12281 Date Filed:
                                      (4 of 12)
                                            02/25/2019 Page: 4 of 11


   in response to Amador’s charge (“Position Statement”) and filed it with the

   Commission.

         On October 28, 2015, after his charge with the EEOC was dismissed,

   Amador filed suit pursuant to the Age Discrimination in Employment Act

   (“ADEA”), 29 U.S.C. § 621 et seq., and the age-discrimination provision of the

   Florida Civil Rights Act, Fla. Stat. § 760.10(1)(a). The district court later granted

   partial summary judgment in favor of JLL, leaving JLL’s decision to backfill the

   HSBC role as the sole adverse action in dispute.

         At trial, Amador sought to introduce the Position Statement and to call

   Barner as a witness to testify to the document’s contents. The court prohibited

   Amador from doing either. In making its ruling, the district court expressed a

   concern that the Position Statement included issues immaterial to Amador’s

   remaining claims, including an allegation of race discrimination and discussion of

   JLL’s decision not to offer Amador the full-time Citibank position, a basis of

   discrimination previously dismissed by the court. Instead, the court permitted

   Amador to use the document in his cross-examination of two JLL corporate

   representatives—Thummel and Joe Stolarski, Executive Managing Director for the

   Americas region—and potentially impeach them on their knowledge of certain

   areas of inquiry found within the Position Statement.




                                             4
Case 0:15-cv-62278-KMW Document 172 Entered on FLSD Docket 03/26/2019 Page 6 of 13
                 Case: 17-12281 Date Filed:
                                      (5 of 12)
                                            02/25/2019 Page: 5 of 11


          Ultimately, the jury returned a verdict in favor of JLL and Amador timely

   filed this appeal.

                                           DISCUSSION

          On appeal, Amador argues that the district court committed reversible error

   when it excluded the substance of the Position Statement.1 We review the

   admissibility of evidence for abuse of discretion. Furcron v. Mail Ctrs. Plus, LLC,

   843 F.3d 1295, 1304 (11th Cir. 2016). “The district court’s evidentiary rulings will

   be affirmed ‘unless the district court has made a clear error of judgment or has

   applied an incorrect legal standard.’” Id. “However, even a clearly erroneous

   evidentiary ruling will be affirmed if harmless.” Id. The abuse of discretion

   standard recognizes that the district court may pursue “a range of options,” Young

   v. City of Palm Bay, Fla., 358 F.3d 859, 863 (11th Cir. 2004), and so long as the

   court’s choice does not affect the substantial rights of parties, any error will be no

   more than harmless, Furcron, 843 F.3d at 1304. Because we find that the district

   court did not abuse its discretion, we affirm.




          1
             Amador also advances two additional arguments: 1) that the district court erred in
   permitting evidence of alleged settlement negotiations and 2) the jury should have been
   instructed on the import of that evidence. As to the first contention, Amador acknowledges that
   he waived that issue. His argument as to the jury instructions, on the other hand, fails to
   articulate any basis upon which we could conclude that the court’s instructions failed to properly
   guide the jury in its deliberations. See Roberts & Schaefer Co. v. Hardaway Co., 152 F.3d 1283,
   1295 (11th Cir. 1998). As a result, neither issue has been properly presented to this panel and so
   we decline to consider either.
                                                   5
Case 0:15-cv-62278-KMW Document 172 Entered on FLSD Docket 03/26/2019 Page 7 of 13
                 Case: 17-12281 Date Filed:
                                      (6 of 12)
                                            02/25/2019 Page: 6 of 11


         Amador contends that the Position Statement contradicts trial testimony as

   to JLL’s stated rationale for terminating Amador. As a result, Amador maintains

   that he should have been permitted to introduce the Position Statement into

   evidence. Amador submits that such evidence would have provided the jury a

   sufficient basis to infer that JLL’s proffered reason for Amador’s termination was

   pretext. However, we are not convinced that the kind of inconsistencies that would

   tend to establish pretext are contained within the Position Statement. Accordingly,

   the district court acted well within its discretion in excluding the document and

   refusing Barner’s testimony.

         In assessing an ADEA claim that relies on circumstantial evidence, we

   typically employ the burden-shifting framework announced in McDonnell Douglas

   Corp. v. Green, 411 U.S. 792 (1973). Once the ultimate question of intentional

   discrimination is submitted to a jury, however, that familiar rubric falls away. St.

   Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 510–11 (1993). At that point, the jury

   is charged with determining whether the employer discriminated, in light of both

   the employer’s proffered legitimate, non-discriminatory reason for the employment

   action and the employee’s assertion that that reason is pretext. Id.

         In order to establish pretext, a plaintiff may prevail “either directly by

   persuading the court that a discriminatory reason more likely motivated the

   employer or indirectly by showing that the employer’s proffered explanation is


                                             6
Case 0:15-cv-62278-KMW Document 172 Entered on FLSD Docket 03/26/2019 Page 8 of 13
                 Case: 17-12281 Date Filed:
                                      (7 of 12)
                                            02/25/2019 Page: 7 of 11


   unworthy of credence.” Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 256

   (1981). Under the latter approach, inconsistencies in an employer’s rationale for

   the adverse action may serve as evidence of pretext. See Tidwell v. Carter Prods.,

   135 F.3d 1422, 1428 (11th Cir. 1998). In such circumstances, “the plaintiff’s

   initial evidence, combined with effective cross-examination of the defendant,

   [may] suffice to discredit the defendant’s explanation.” Burdine, 450 U.S. at 255

   n.10. Regardless, the “ultimate burden of persuading the trier of fact . . . remains

   at all times with the plaintiff.” Id. at 253.

         Simply put, the Position Statement does not contain material inconsistencies

   such that its exclusion constituted an abuse of discretion. When alleging

   inconsistencies in an employer’s rationale for an adverse employment action, a

   plaintiff must not rely on conclusory statements but rather must challenge each of

   the employer’s proffered reasons directly. See Mayfield v. Patterson Pump Co.,

   101 F.3d 1371, 1376 (11th Cir. 1996). And such “inconsistencies” will only hold

   evidentiary weight if they are indeed inconsistent. See, e.g., Watkins v. Sverdrup

   Tech., Inc., 153 F.3d 1308, 1317 (11th Cir. 1998) (finding that the plaintiff failed

   to raise sufficient incoherencies to satisfy its “pretext burden”). Each of the

   “inconsistencies” Amador cites are either immaterial to his pretext argument or not

   as incompatible with the trial evidence as he suggests. Accordingly, his argument




                                               7
Case 0:15-cv-62278-KMW Document 172 Entered on FLSD Docket 03/26/2019 Page 9 of 13
                 Case: 17-12281 Date Filed:
                                      (8 of 12)
                                            02/25/2019 Page: 8 of 11


   that the district court abused its discretion in excluding from evidence the

   substance of the Position Statement is unavailing.

         For one, Amador’s insistence that the Position Statement contradicts

   testimony about the Citibank role is belied by the record. Crucial to the pretext

   argument, Amador contends, are the Position Statement’s representations about

   what Amador was told when he accepted the Citibank role. First, Amador claims

   that the Position Statement contradicts testimony at trial in that it states that JLL

   informed Amador of the risk that his HSBC position would need to be backfilled.

   However, the document simply states that “[g]iven the uncertain duration of this

   assignment, Thummel advised Amador that JLL would need to backfill his

   position with HSBC.” Untethered from a moment in time at which this statement

   was made, this is not inconsistent with Thummel’s testimony that he did at some

   point come to the realization that the HSBC role would need to be backfilled.

   Second, Amador quibbles with the Position Statement’s comment that “Amador

   accepted the temporary assignment to [Citibank] even though there was a risk that

   no appropriate role at JLL would be available when his assignment ended.”

   Amador argues that this statement stands in contrast to trial testimony regarding

   what he was told at the time he took on the Citibank transition. Yet, the Position

   Statement is not as disparate as Amador suggests. Due to his extensive history

   with JLL, Amador would have been aware that assignments changed frequently,


                                              8
Case 0:15-cv-62278-KMW Document 172 Entered on FLSD Docket 03/26/2019 Page 10 of 13
                 Case: 17-12281 Date Filed:
                                      (9 of 12)
                                            02/25/2019 Page: 9 of 11


    thus suggesting that he knew any change in roles would carry such risks. As the

    Position Statement is agnostic as to how Amador became aware of this “risk,”

    Amador has failed to identify a contradiction that would tend to show pretext. As

    a result, Amador’s argument on these two points fails to persuade.

          Amador next argues that his considerable financial and familial obligations

    make incredible the Position Statement’s representation that he accepted the

    Citibank role even though “there was no guarantee” another position at JLL would

    be available upon the conclusion of this temporary assignment. In order for

    inconsistent statements to establish pretext they must be internally inconsistent—

    that is, Amador must identify “weaknesses, implausibilities, inconsistencies,

    incoherencies, or contradictions in the employer’s proffered legitimate reasons for

    its action.” Combs v. Plantation Patterns, 106 F.3d 1519, 1538 (11th Cir. 1997)

    (emphasis added). To raise a potential inference of pretext, Amador would have to

    identify inconsistencies between JLL’s statements on this matter. While the

    Position Statement does state that the Citibank assignment “provided Amador an

    opportunity, albeit short-term, to assume a client-facing role . . . [that] might better

    position [him] for future leadership positions,” the document does not indicate why

    Amador accepted the position. In this regard, circumstances wholly outside the

    testimony given at trial by JLL’s representatives cannot undercut the Position

    Statement. Because the Position Statement does not take a stance on Amador’s


                                               9
Case 0:15-cv-62278-KMW Document 172 Entered on FLSD Docket 03/26/2019 Page 11 of 13
                 Case: 17-12281 Date Filed:
                                      (10 of02/25/2019
                                             12)       Page: 10 of 11


    motivation for changing roles, this alleged contradiction is not materially

    inconsistent.

             Last, Amador argues that inconsistencies arose over the reasons Stolarski

    decided not to extend a post-termination job offer. Whereas the Position Statement

    offered purely economic reasons for Stolarski’s rejecting Amador’s candidacy,

    Friedl testified that Amador did not receive a job offer because of his

    “management style.” This argument clearly does not tend to establish pretext as to

    Amador’s termination from the HSBC role, the sole issue presented to the jury.

    Consequently, this alleged inconsistency is irrelevant to Amador’s pretext

    argument here.

             We note that Amador does raise one potentially relevant inconsistency

    between the Position Statement and the evidence adduced at trial: the Position

    Statement credited Thummel with informing Amador that his HSBC position

    would be backfilled, when a different JLL employee, Mark Melas, was said to

    have had this conversation. A seemingly clerical error such as this—or possibly an

    error made in gathering information for the Position Statement—does not suffice to

    raise a claim that there was an abuse of discretion. Moreover, there is no reason to

    believe that the identity of this individual would sway a jury in its deliberations.

    Accordingly, this discrepancy is of little import to our analysis—and to Amador’s

    claim.


                                               10
Case 0:15-cv-62278-KMW Document 172 Entered on FLSD Docket 03/26/2019 Page 12 of 13
                 Case: 17-12281 Date Filed:
                                      (11 of02/25/2019
                                             12)       Page: 11 of 11


          To be sure, the district court pursued an entirely reasonable course of action

    in excluding the Position Statement while allowing the document to be used for

    impeachment purposes. Methods such as this, deployed during cross-examination,

    have been sanctioned by the Supreme Court and recognized as sufficient for

    establishing pretext. See Burdine, 450 U.S. at 255 n.10. Amador attempts to liken

    his case to Chapman v. AI Transport, 229 F.3d 1012 (11th Cir. 2000) (en banc),

    but—as in that case—even were we to find error in excluding the Position

    Statement, Amador’s argument would still fail. See id. at 1038. To prevail,

    Amador would need to show not only that JLL’s stated reason for termination was

    pretext but also that intentional age discrimination was the true reason. Hicks, 509

    U.S. at 515. The Position Statement does not contain any indicia of actual

    discrimination. Had the district court introduced the entirety of the document into

    evidence, Amador would have been in the same position he was at trial, during

    which he failed to prove the ultimate question of discrimination. Accordingly, any

    arguable error in the Position Statement’s exclusion was harmless.

          At the end of the day, the district court had several options when considering

    the admissibility of the Position Statement. We will not disturb such a

    discretionary choice where there is no showing that the district court’s preferred

    route reflected an abuse of discretion. As a result, Amador’s appeal is denied.

          AFFIRMED.


                                             11
Case 0:15-cv-62278-KMW Document 172 Entered on FLSD Docket 03/26/2019 Page 13 of 13
                  Case: 17-12281 Date Filed:
                                       (3 of 3)
                                             03/26/2019 Page: 1 of 1




    ISSUED AS MANDATE 03/26/2019
